Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method for improving fall prevention through an opening of a window with a safety screen, classified in E06B2009/527.
II. Claims 12-22, drawn to a safety cable system comprising anchors and safety cables with instructions, classified in E06B9/52.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of improving fall prevention through an opening of a window can be practiced with a safety cable system that does not have first and second instructions.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Foley on 6/24/2022 a provisional election was made without traverse to prosecute the invention of Group II, claim 12-22. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the instructions for creating four attachment points in a safety screen frame" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunez, Sr. (US Patent No. 6,334,455).
For claim 21, Nunez, Sr, discloses a safety cable (figs. 3-4, 11) ‘for use with a window frame having an anchor with an anchor head and a safety screen frame having a hole with a hole diameter’ (intended use recitation treated in accordance with MPEP 2114, window frame, anchor and safety screen frame are not positively claimed), the safety cable comprising: a cable having a cable diameter less than the hole diameter (fig. 4, 23); an exterior end of the cable comprising a flat shouldered stud or a ball shank (14) and having an exterior end diameter; the exterior end diameter being greater than the hole diameter; and an interior end of the cable comprising a loop (13) and having an interior end diameter less than the hole diameter, the loop configured to be placed over the anchor head (fig. 4, 19).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emek (US2008/0086960) in view of Seuberling et al. (US20200173230).
For claim 12, Emek discloses a safety cable system (fig. 1) “for improving fall prevention through an opening of a window”, the safety cable system comprising: four anchors (fig. 2A, 28) for a window frame; four safety cables (30), each safety cable comprising an exterior end configured “to secure to an attachment point of a safety screen frame and an interior end configured to releasably attach to an anchor installed in a window frame” (intended use recitation, the safety screen frame and window frame are not positively claimed), wherein the length of the four safety cables allows less than a four inch gap between the safety screen frame and the window opening when the four anchors are installed and the four safety cables are secured and attached (fig. 1, there is no gap between 24 and 34, less than 4  inches).
Emek does not disclose first instructions for installing each of the four anchors in the window frame or second instructions for securing the exterior end of the at least one of the four safety cables to an attachment point of a safety screen and releasably attaching the interior end of the at least one cable to the anchor installed in a window frame.
Seuberling et al. discloses the obviousness of adding installation instructions to a window screen kit [0039].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add instructions for installing the safety cable system of Emek including first instructions for installing each of the four anchors in the window frame and second instructions for securing the exterior end of the at least one of the four safety cables to an attachment point of a safety screen and releasably attaching the interior end of the at least one cable to the anchor installed in a window frame as made obvious by Seuberling et al. to increase the ease of installation of the safety cable system.
For claim 13, the combination discloses a safety panel/screen (Emek fig. 1, 21, structural equivalents MPEP 2183) comprising a frame (24) with attachment points (inherent) for each of the four safety cables.
For claim 14, it would be obvious to one having ordinary skill to include instructions for creating four attachment points in a safety screen frame (Seuberling et al. [0039]).
For claim 16, it would be obvious to one having ordinary skill in the art to make the distance from the exterior end of the safety cable when attached to the first attachment point to the interior end of the safety cable when attached to the first anchor less than 4 inches since this merely involves changing the size of an already disclosed component to get predictable and expected results like a gap less than 4 inches.
For claim 20, the combination discloses that the screen is a safety screen/panel (Emek fig. 1, 21, structural equivalents MPEP 2183) configured to resist bending or breaking under force (Emek [0010]).

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Emek (US2008/0086960) in view of Seuberling et al. (US20200173230) as set forth in the rejection of claim 12, and further in view of Buettner (US Patent No. 3,836,187).
For claim 17, the combination does not disclose that the first anchor comprises a head and a shaft, and the interior end of the safety cable comprises a loop configured to fit over the head and seat on the shaft.
Buettner discloses a safety cable system (fig. 1, 19) comprising a first anchor (22) comprising a head and a shaft and the interior end of the safety cable comprises a loop (21) configured to fit over the head and seat on the shaft of the first anchor.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the safety cable system of the combination so that it comprises a first anchor (22) comprising a head and a shaft and the interior end of the safety cable comprises a loop (21) configured to fit over the head and seat on the shaft of the first anchor as made obvious by Buettner to simplify the safety cable system and make it easy to install and use.

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez, Sr. (US Patent No. 6,334,455) in view of Oakman (US2002/0073933).
For claim 22, Nunez, Sr. does not disclose that the cable has a high visibility coating.
Oakman discloses the obviousness of adding a coating to a cable to increase visibility [0016].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a visibility coating to the safety cable of Nunez, Sr. as made obvious by Oakman to increase the visibility and safety of the safety cable during use.



Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a safety cable system having all the limitations present in claim 12 and further including that the first anchor comprises a head and a shaft, and the interior end of the safety cable comprises a loop configured to fit over the head and seat on the shaft, wherein the first anchor is a T-shaped screw and the head includes a long axis perpendicular to a vertical axis of the window.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633